                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


GUY PATTERSON                                         )
                                                      )
-vs-                                                  )        Case No. 18-193
                                                      )
ANDREW M. SAUL, U.S.                                  )
SOCIAL SECURITY ADMINISTRATION,                       )
           Defendant                                  )

AMBROSE, Senior District Judge.


                                       ORDER OF COURT


       AND NOW, this 8th day of July, 2019, the Defendant’s Motion for In Camera Inspection

of ALJ Interview Questions (ECF Docket No. 38) is hereby DENIED. The Court appreciates the

Defendant’s proprietary interests in the interview questions and the Defendant’s desire to keep

the questions confidential. Nevertheless, the questions are relevant to the case at bar and

Plaintiff is entitled to them. As such, the Court is ordering that the documents be produced

subject to a Confidentiality Order. As Plaintiff is himself an attorney, he will understand and be

bound by the terms of the Confidentiality Order.



                                               BY THE COURT:



                                              _____________________________________
                                              Donetta W. Ambrose,
                                              Senior U. S. District Judge
